We are in accord with the views expressed by Judge FLOOD in the opinion filed in the court below except in his assertion that new debts for self-liquidating improvements may be contracted by the Mayor and Council of the City of Philadelphia without approval by the electors even though such new debt were to increase the City's indebtedness to an amount exceeding two per centum upon the assessed valuation of the taxable property.
In our opinion the provision in Article IX, section 8, of the Constitution in regard to debts incurred in connection with a self-liquidating improvement applies to the method of ascertaining the borrowing capacity of the City of Philadelphia, but, as the City itself admits, it does not restrict or nullify the provision in the section that, even if an increase in the debt is within the borrowing capacity, it must be approved by the electors if it effects an increase in the indebtedness to an amount exceeding two per centum upon the assessed valuation of the taxable property. This is because the requirement of the electors' approval of an increase over two per centum is stated expressly to be applicable to any new debt, and therefore it applies to debts incurred by reason of self-liquidating improvements as well as to all other debts. Though the question is here academic because the proposed loan involved in this case was in fact approved by a vote of the electors of the City of Philadelphia, we have thought it best thus to indicate that on this question we do not agree with the view expressed in the opinion of the court below.
The decree dismissing plaintiff's bill is affirmed, costs to be paid by the City of Philadelphia. *Page 353